Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 11/6/2020.
Claims 21-23 and 25-40 are pending in the application.  Claim 24 has been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-23 and 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10 and 12 of U.S. Patent No. 10606586.   Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially the same invention and recites only obvious differences which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the instant claim or the copending claims such as simply (i) omitting/adding steps or elements along with their functions, and/or (ii) implementing the method steps with means for performing the steps, and/or (iii) implementing a medium for performing the method steps. The modification would be obvious because one having ordinary skill in the art would be motivated to expedite the claimed method:
Per claim 21, 
Patent claim 2 recites the instant claim 21:
21. An application architecture generation apparatus comprising: at least one hardware processor; an input receiver, executed by the at least one hardware processor, to ascertain, for a project, an input that includes project information, component information, and target information; a command line input analyzer, executed by the at least one hardware processor, to parse the project information to determine whether the project is an existing project or a new project; a configuration manager, executed by the at least one hardware processor, to generate a component list from the component information; an architecture modeler, executed by the at least one hardware processor, to ascertain components from the component list;   a mapper, executed by the at least one hardware processor, to map each of the ascertained components to a corresponding target determined from the target information and to a template based on an installation path identified in a configuration file associated patent claim 2,  An application architecture generation apparatus comprising: at least one hardware processor; an input receiver, executed by the at least one hardware processor, to ascertain, for a project, an input that includes project information, component information, and target information; a command line input analyzer, executed by the at least one hardware processor, to parse the project information to determine whether the project is an existing project or a new project; a configuration manager, executed by the at least one hardware processor, to generate a component list from the component information; an architecture modeler, executed by the at least one hardware processor, to ascertain components from the component list; a mapper, executed by the at least one hardware processor, to map each of the ascertained components to a corresponding target determined from the target information by declaring variables for the mapping, determining target objects from the target information, and adding, based on the declared variables and the determined target objects, the ascertained components to the corresponding target determined from the target information; a dependency manager, executed by the at least one hardware processor, to analyze a dependency for each of the ascertained components relative to at least one other component of the ascertained components; and an integrated output generator, executed by the at least one hardware processor, to generate, based on the mapping and the analyzed dependency, an integrated output that includes an architecture for an application associated with the project, wherein a unit test target and user interface test target are generated for each of the ascertained components to be tested, a unit test mapper reads the component list and identifies the ascertained components, and a test file and a user interface test file are respectively mapped to the unit test target and user interface test target for testing, by the unit test mapper, code generated by the mapper that maps each of the ascertained components;  The application architecture generation apparatus according to claim 1, wherein, in response to a determination that the project is the new project, the architecture modeler is executed by the at least one hardware processor to ascertain the components from the component list and architecture templates associated with the project, and for each of the ascertained components, generate the corresponding target determined from the target information, wherein the corresponding target includes a base project target.

 	The patent claim 2 does not explicitly recite based on an installation path identified in a configuration file associated with the project.  However, Patent claim 4 recites based on an installation path identified in a configuration file associated with the project ((Patent claim 4. The application architecture generation apparatus according to claim 1, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information by attaching, based on an installation path, a file associated with an ascertained component to the corresponding target, and wherein the ascertained components are at least one of a display of a particular feature, or an evaluation of the particular feature).  

22.  The application architecture generation apparatus according to claim 21, wherein the architecture modeler is executed by the at least one hardware processor to ascertain the components from the component list by: ascertaining, based on installation paths, the components from the component list (patent claim 4. The application architecture generation apparatus according to claim 1, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information by attaching, based on an installation path, a file associated with an ascertained component to the corresponding target, and wherein the ascertained components are at least one of a display of a particular feature, or an evaluation of the particular feature.).

23.  The application architecture generation apparatus according to claim 21, wherein the target includes at least one of a unit test target or a user interface test target (Patent claim 1, …wherein a unit test target and user interface test target are generated for each of the ascertained components to be tested, a unit test mapper reads the component list and identifies the ascertained components, and a test file and a user interface test file are respectively mapped to the unit test target and user interface test target for testing, by the unit test mapper, code generated by the mapper that maps each of the ascertained components) .


25.  The application architecture generation apparatus according to claim 21, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information and to the template by: attaching, based on an installation path, a file associated with an ascertained component to the corresponding target  (Patent claim  4. The application architecture generation apparatus according to claim 1, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information by attaching, based on an installation path, a file associated with an ascertained component to the corresponding target, and wherein the ascertained components are at least one of a display of a particular feature, or an evaluation of the particular feature).  

26.  The application architecture generation apparatus according to claim 21, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information and to the template by: enabling a debugger flag with respect to the corresponding target (Patent claim 5 The application architecture generation apparatus according to claim 1, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information by enabling a debugger flag with respect to the corresponding target. )  

(Patent claim 6, The application architecture generation apparatus according to claim 1, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information by adding inline code with respect to the corresponding target).

28.  The application architecture generation apparatus according to claim 21, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information and to the template by: adding a bridging header with respect to the corresponding target (Patent claim 7, The application architecture generation apparatus according to claim 1, wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information by adding a bridging header with respect to the corresponding target).
  
29.  The application architecture generation apparatus according to claim 21, wherein the dependency manager is executed by the at least one hardware processor to analyze the dependency for each of the ascertained components relative to at least one other component of the ascertained components, and create or update a dependency based on the dependency analysis (Patent claim 8,  The application architecture generation apparatus according to claim 1, wherein the dependency manager is executed by the at least one hardware processor to analyze the dependency for each of the ascertained components relative to at least one other component of the ascertained components, and create or update a dependency based on the dependency analysis).  

30.  The application architecture generation apparatus according to claim 21, wherein the template represents a structure for the application with respect to source code (Patent claim 2, The application architecture generation apparatus according to claim 1, wherein, in response to a determination that the project is the new project, the architecture modeler is executed by the at least one hardware processor to ascertain the components from the component list and architecture templates associated with the project, and for each of the ascertained components, generate the corresponding target determined from the target information, wherein the corresponding target includes a base project target).  

 	Per claims 31-35, these claims are anticipated by patent claims 9, 10, and 12 in connection to 

the apparatus versions above. 

 	Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16, and 18 of U.S. Patent No. 10606586 in view of Kunze et al. (US 20110302569, hereafter Kunze).
The patent claim 14 recites the limitations of the instant claim 35, except a workbench integrator operates with a cartridge service.  Kunze teaches such a workbench integrator that operates with a cartridge service (Kunze, see at least [0036] FIG. 2A is a block diagram of one embodiment of a 
Per claims 38-40, the patent claims 14, 16, and 18 anticipate these claims respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 22, 25, 29-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hassine et al. (US 20170255454, hereafter Hassine) in view of Hutzel et al. (US 20160098253, hereafter Hutzel) and Badawy et al. (US 20150113500, hereafter Badawy). 

Per claim 21:
Hassine teaches: An application architecture generation apparatus comprising:  at least one hardware processor; an input receiver, executed by at least one hardware processor, to ascertain, for a project, an 
 	Hassine does not explicitly teach an input that includes project information, component information.  However, Hutzel teaches an input that includes project information, component information (Hutzel, see at least [0045] User input defining a product is received (402)... the user input defines the product … indicates components of the product, dependencies between components, and/or versioning of the product. User input defining a project is received (404)… the user input defines the project … identifies which IDEs are to be used to create respective component packages. Two or more components of the product are developed (406)).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassine’s functionality of customized application blueprint generation, with the functionality of providing project and component inputs of Hutzel, with a reasonable expectation of success, since they are analogous application development and deployment systems.  Combining Hutzel’s functionality with that of Hassine results in a system that allows provide inputs including a project and component information for the project.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination so that the generation of application blueprints in Hassine would be expedited by providing various information associated with the selected CU including the project and component information for the CU. (Hutzel, see at least [0045] User input defining a product is received (402)... the user input defines the product … indicates components of the product, dependencies between components, and/or versioning of the product. User input defining a project is received (404)… the user input defines the project … identifies which IDEs are to be used to create respective component packages. Two or more components of the product are developed (406)).  
Hassine and Hutzel do not explicitly teach a command line input analyzer, executed by the at least one hardware processor, to parse the project information to determine whether the project is an 
Hassine further teaches: a configuration manager, executed by the at least one hardware processor, to generate a component list from the component information (Hassine, see at least [0039], generally capture the structure of an application as a collection of application components executing on virtual computing resources; [0040] The example blueprint … assembled from items (e.g., templates) from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from the cloud computing platform provider 110 and available application components; [0027] A blueprint captures the structure of an application with logical nodes, their corresponding services and operating systems, dependencies, default configurations, and network topology requirements);
an architecture modeler, executed by the at least one hardware processor, to ascertain components from the component list (Hassine, see at least [0102] some dependencies may be based on 
a mapper, executed by the at least one hardware processor, to map each of the ascertained components to a corresponding target determined from the target information and to a template based on an installation path identified in a configuration file associated with the project ( Hassine,  see at least [0031] A logical template can be mapped to an actual template in a cloud catalog. Logical templates allow an application blueprint to remain cloud agnostic; [0047] service analyzer 136 may analyze the VMs 114 to facilitate generation of the application definition 148…access and/or execute the discovery script(s) in the discovery script repository 146 to discover properties such as dependencies, node cluster definitions, and/or interfaces to other, unidentified ones of the VMs 114 in the application 102. The example service analyzer 136 adds the discovered ones of the VMs 114 to a list of VMs to be analyzed by the CU analyzer 138 and provides any relevant configuration items to the example application definition generator 142. The example application definition generator 142 generates the application definition 148 based on the configurations and/or properties resulting from the configurations; [0048] identify and process relevant configuration items of the physical machines 154 (as described in more detail below) to include representations of the physical machines 154 in an application blueprint for subsequent deployment in the deployment environment 112; [0051], identify configurations of the nodes and generate discovery reports containing the identified configuration information…parses the discovery reports to identify the CUs 114, 154 implementing the application 102; [0076] identifies properties for the CUs 114, 154 that are within the application definition 148 (block 304) …configuration items include: dependencies between CUs, services, and/or other application 

an integrated output generator, executed by the at least one hardware processor, to generate, based on the mapping of each of the ascertained components to the corresponding target determined from the target information and to the template and the analyzed dependency, an integrated output that includes an architecture for an application associated with the project (Hassine, see at least [0102] the example application blueprint generator 140 may generate a separate data structure in the application blueprint 127 that identifies the dependencies between application components in the blueprint 127 …the application blueprint generator 140 inserts the dependencies during block 614 when customizing the configuration(s) of the logical templates (e.g., subsequent to adding logical template(s) and/or application components to the application blueprint). …The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments;  [0021] within an application definition, automatically identifying a property for the first CU, and generating an application blueprint based on the property of the first CU; [0040] 
 	22. The application architecture generation apparatus according to claim 21, wherein the architecture modeler is executed by the at least one hardware processor to ascertain the components from the component list by: ascertaining, based on installation paths, the components from the component list (Hassine, see at least [0033] As used herein, the term "properties" refers to configuration variables used by scripts to set parameters on a script and run various configurations. For example, setting an installation path property value causes installation scripts to use the property to specify the path to use to install a service during an application deployment process).

29. The application architecture generation apparatus according to claim 21, wherein the dependency manager is executed by the at least one hardware processor to analyze the dependency for each of the ascertained components relative to at least one other component of the ascertained components, and create or update a dependency based on the dependency analysis. (Hassine, see at least [0019] dependencies between VMs and/or physical machines, services, and/or other application components in the application; node cluster definitions; load balancing; port configurations; ciphers; custom drivers; and/or limits on simultaneous executing threads; [0047] discover properties such as dependencies, [0060] dependencies between the CUs 114, 154, services, and/or other application components in the application 102; node cluster definitions; load balancing;  [0062]; [0082] The example service analyzer 136 analyzes the selected VM 114 to determine dependencies for the application 102 (block 404). For example, the service analyzer 136 may determine other service(s) and/or VMs 114 on which services operating on the selected VM 114 depend;  [0101]; [0102] the example application blueprint generator 140 may generate a separate data structure in the application blueprint 127 that identifies the dependencies between application components in the blueprint 127 …the application blueprint generator 140 inserts the dependencies during block 614 when customizing the 
 	30. The application architecture generation apparatus according to claim 21, wherein the template represents a structure for the application with respect to source code  (Hassine, see at least [0059],  determines logical template(s) that may be used to implement the selected CU 114; [0097], the application blueprint generator 140 may add the logical templates to a container or other data structure representative of a CU 114, 154 to be included in a deployment of the application 102; [0099], logical template … application definition).

 	Per claim 31:
 	Hassine teaches: A method for application architecture generation comprising: ascertaining, by an input receiver that is executed by at least one hardware processor, for a project, an input that includes target information (Hassine, see at least,[0096], selects a CU …to match the configuration of the selected CU). 	
 	Hassine does not explicitly teach an input that includes project information, component information.  However, Hutzel teaches an input that includes project information, component information (Hutzel, see at least [0045] User input defining a product is received (402)... the user input defines the product … indicates components of the product, dependencies between components, and/or versioning of the product. User input defining a project is received (404)… the user input defines the project … identifies which IDEs are to be used to create respective component packages. Two or more components of the product are developed (406)).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassine’s functionality of customized application blueprint generation, with the functionality of providing project and component inputs of Hutzel, with a reasonable expectation of success, since they 
Hassine and Hutzel do not explicitly teach parsing, by a command line input analyzer that is executed by the at least one hardware processor, the project information to determine whether the project is an existing project or a new project;
Badawy teaches parsing, by a command line input analyzer that is executed by the at least one hardware processor, the project information to determine whether the project is an existing project or a new project (Badawy, see at least, [0049], user input mechanism …to customize …either in an existing project or in a new project; [0051]; claim 9).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassine’s functionality of customized application blueprint generation, with the functionality of providing project and component inputs of Hutzel and project type determination of Badawy, with a reasonable expectation of success, since they are analogous application development and deployment systems.  Combining Badawy’s functionality with that of combined Hassine and Hutzel results in a system that allows determination of either an existing or new project.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination so that an appropriate 
Hassine further teaches: 
generating, by a configuration manager that is executed by the at least one hardware processor, a component list from the component information (Hassine, see at least [0039], generally capture the structure of an application as a collection of application components executing on virtual computing resources; [0040] The example blueprint … assembled from items (e.g., templates) from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from the cloud computing platform provider 110 and available application components; [0027] A blueprint captures the structure of an application with logical nodes, their corresponding services and operating systems, dependencies, default configurations, and network topology requirements);
ascertaining, by an architecture modeler that is executed by the at least one hardware processor, components from the component list (Hassine, see at least [0102] some dependencies may be based on logical location(s) of the deployed CUs 114, 154 rather than identifiers of the CUs 114, 154 … identifies the dependencies between application components in the blueprint 127 … the application blueprint generator 140 inserts the dependencies during block 614 when customizing the configuration(s) of the logical templates (e.g., subsequent to adding logical template(s) and/or application components to the application blueprint);
mapping, by a mapper that is executed by the at least one hardware processor, each of the ascertained components to a corresponding target determined from the target information and based on target type by attaching, based on an installation path, a file associated with an ascertained component of the ascertained components to the corresponding target   (Hassine, see at least [0033] As used herein, the term "properties" refers to configuration variables used by scripts to set parameters on 
analyzing, by a dependency manager that is executed by the at least one hardware processor, a dependency for each of the ascertained components relative to at least one other component of the ascertained components (Hassine, see at least [0019] dependencies between VMs and/or physical machines, services, and/or other application components in the application; node cluster definitions; load balancing; port configurations; ciphers; custom drivers; and/or limits on simultaneous executing threads; [0047] discover properties such as dependencies, [0060] dependencies between the CUs 114, 154, services, and/or other application components in the application 102; node cluster definitions; load balancing;  [0062]; [0082] The example service analyzer 136 analyzes the selected VM 114 to determine dependencies for the application 102 (block 404). For example, the service analyzer 136 may determine other service(s) and/or VMs 114 on which services operating on the selected VM 114 depend;  [0101]).
generating, by an integrated output generator that is executed by the at least one hardware processor, based on the mapping and the analyzed dependency, an integrated output that includes an architecture for an application associated with the project (Hassine, see at least [0102] the example 
Per claim 32
Hassine teaches: The method according to claim 31, wherein, in response to a determination that the project is the new project, further comprising: ascertaining, by the architecture modeler that is executed by the at least one hardware processor, the components from the component list and architecture templates associated with the project; and for each of the ascertained components, generating, by the architecture modeler that is executed by the at least one hardware processor, the corresponding target determined from the target information  (Hassine, see at least [0030] Catalogs may also provide tasks that perform additional customized functions in an application deployment; [0040] The example blueprint 126 of FIG. 1 may be assembled from items (e.g., templates) from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from the cloud computing platform provider 110 and available application components (e.g., software services, scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources;  [0059] populates the blueprint 126 with the selected template(s). The application blueprint generator 140 then determines customized properties based on the discovered configuration items of the CU 114, 154 (e.g., configuration items stored in the application configuration database 144 by the CU analyzer 138) and applies the same and/or corresponding customized properties to the respective application components (e.g., logical templates) in the blueprint 126. When the application components (e.g., logical templates) have been customized by the example application blueprint generator 140).
Per claims 34-35, they are the method versions of claim 21, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 21 above. 

s 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hassine in view of Hutzel, Badawy and Yassin et al. (US 20140053138, hereafter Yassin).
Per claim 23 and 33:
	Hassine, Hutzel, and Badawy do not explicitly teach wherein the target includes at least one of a unit test target, and user interface test target. Yassin teaches wherein the target includes at least one of a unit test target, and user interface test target. (Yassin, see at least [0013] the QOS engine can initiate build processes, deployment of fresh artifacts, or tests of any type, such as unit tests, user interface automation tests, application programming interface (API) tests, or code quality tests;  [0059] control tasks can include building the new source code, performing static code analysis on the new source code, performing unit tests on the new source code, performing a user interface automation test on the new source code, or other available testing methods). 
 	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Yassin’s testing including unit and user interface testing, with Hassine’s functionality of customized application blueprint generation, with the functionality of providing project and component inputs of Hutzel and project type determination of Badawy,  with a reasonable expectation of success, since they are analogous application development and/or deployment systems.  Combining Yassin’s functionality with that of combined Hassine, Hutzel and Badawy results in a system that allows testing of a project.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination for “ensuring the quality of changes” to source code (Yassin, see at least [0013]; [0059]).

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hassine in view of Hutzel,  Badawy and Dobrev (US 20180165122).
	Per claim 26:

	Hassine, Hutzel, and Badawy do not explicitly teach enabling a debugger flag with respect to the corresponding target.  Dobrev teaches enabling a debugger flag with respect to the corresponding target (Dobrev, see at least, [0060] Such variables can be flagged or tagged in the customer-customizable . 

s 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hassine in view of Hutzel and Badawy and Shaylor (US 20020104076).
	Per claim 27:
Hassine further teaches wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information and the template ( Hassine,  see at least [0031] A logical template can be mapped to an actual template in a cloud catalog. Logical templates allow an application blueprint to remain cloud agnostic; [0047] service analyzer 136 may analyze the VMs 114 to facilitate generation of the application definition 148…access and/or execute the discovery script(s) in the discovery script repository 146 to discover properties such as dependencies, node cluster definitions, and/or interfaces to other, unidentified ones of the VMs 114 in the application 102. The example service analyzer 136 adds the discovered ones of the VMs 114 to a list of VMs to be analyzed by the CU analyzer 138 and provides any relevant configuration items to the example application definition generator 142. The example application definition generator 142 generates the application definition 148 based on the configurations and/or properties resulting from the configurations; [0048] identify and process relevant configuration items of the physical machines 154 (as described in more detail below) to include representations of the physical machines 154 in an application blueprint for subsequent deployment in the deployment environment 112; [0051], identify configurations of the nodes and generate discovery reports containing the identified configuration information…parses the discovery reports to identify the CUs 114, 154 implementing the application 102; [0076] identifies properties for the CUs 114, 154 that are within the application definition 148 (block 304) …configuration items include: dependencies between CUs, services, and/or other application components in the application; node cluster definitions; load balancing; port configurations; ciphers; custom drivers; and/or limits on simultaneous executing threads).
. 
	Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hassine in view of Hutzel and Badawy and Morgan (“Swfit + Objective-C,” 2015).
	Per claim 28:
Hassine further teaches wherein the mapper is executed by the at least one hardware processor to map each of the ascertained components to the corresponding target determined from the target information ( Hassine,  see at least [0031] A logical template can be mapped to an actual template in a cloud catalog. Logical templates allow an application blueprint to remain cloud agnostic; [0047] service analyzer 136 may analyze the VMs 114 to facilitate generation of the application definition 148…access and/or execute the discovery script(s) in the discovery script repository 146 to discover properties such 
	Hassine, Hutzel, and Badawy do not explicitly teach adding a bridging header with respect to the corresponding target.  Morgan teaches adding a bridging header with respect to the corresponding target.   (Morgan, see at least, page 2, bridge the gap …add a header file and specify it as the project’s bridging header).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassine’s functionality of customized application blueprint generation, with the functionality of providing project and component inputs of Hutzel and project type determination of Badawy and adding a bridging header of Morgan, with a reasonable expectation of success, since they are analogous application development and deployment systems.  Combining Morgan’s functionality with that of combined Hassine, Badawy and Hutzel results in a system that allows adding a bridging header file to a project.  The modification would be obvious because one .  
	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hassine et al. (US 20170255454, hereafter Hassine) in view of Hutzel et al. (US 20160098253, hereafter Hutzel), Badawy et al. (US 20150113500, hereafter Badawy) and Kunze et al. (US 20110302569, hereafter Kunze).
Per claim 36:  
Hassine teaches A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to: ascertain, for a project, an input that includes target information (Hassine, see at least,[0096], selects a CU …to match the configuration of the selected CU). 	
9PATENTAtty Docket No.: D17-114-03280-51-US App. Ser. No.: Unassigned
	Hassine does not explicitly teach an input that includes project information, component information.  However, Hutzel teaches an input that includes project information, component information (Hutzel, see at least [0045] User input defining a product is received (402)... the user input defines the product … indicates components of the product, dependencies between components, and/or versioning of the product. User input defining a project is received (404)… the user input defines the project … identifies which IDEs are to be used to create respective component packages. Two or more components of the product are developed (406)).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassine’s functionality of customized application blueprint generation, with the functionality of providing project and component inputs of Hutzel, with a reasonable expectation of success, since they 
 	Hassine and Hutzel do not explicitly teach parsing the project information to determine whether the project is an existing project or a new project.  Badawy teaches parsing the project information to determine whether the project is an existing project or a new project.  (Badawy, see at least, [0049], user input mechanism …to customize …either in an existing project or in a new project; [0051]; claim 9).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassine’s functionality of customized application blueprint generation, with the functionality of providing project and component inputs of Hutzel and project type determination of Badawy ,  with a reasonable expectation of success, since they are analogous application development and deployment systems.  Combining Badawy’s functionality with that of combined Hassine and Hutzel results in a system that allows determination of either an existing or new project.  The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination so that an appropriate project type can be selected for customization (Badawy, see at least, [0049], user input mechanism …to customize …either in an existing project or in a new project; [0051]; claim 9).  

Hassine further teaches receiving at a workbench integrator an indication of components that are to be ascertained from the component list (Hassine, see at least [0043] The virtual infrastructure navigator 108 of FIG. 1 generates the example application blueprint 127 based on the deployed application 102, which may be imported to the example application director 106 to be deployed and/or managed. To generate the application blueprint 127, the example virtual infrastructure navigator 108 of FIG. 1 includes a service analyzer 136, a CU analyzer 138, an application blueprint generator 140, an application definition generator 142, and an application configuration database 144. The example virtual infrastructure navigator 108 of FIG. 1 is in communication with a discovery script repository 146; [0046], The service analyzer 136 of the illustrated example stores identifiers of the VMs 114 included in the application 102 in the application configuration database 144; Note that the system that provides a repository/database is a workbench).  
Hassine does not explicitly teach that the workbench integrator operates with a cartridge service.  Kunze teaches such a workbench integrator that operates with a cartridge service (Kunze, see at least [0036] FIG. 2A is a block diagram of one embodiment of a system 200 facilitating the execution of a web application in a cloud. …The slab 202 includes a platform core and a component layer that provides a variety of middleware and other support software in form of cartridges 208. ... The 
Hassine further teaches ascertain, based on the received indication of the components from the component list and from a workbench repository, the components from the component list (Hassine, see at least [0102] some dependencies may be based on logical location(s) of the deployed CUs 114, 154 rather than identifiers of the CUs 114, 154 … identifies the dependencies between application components in the blueprint 127 … the application blueprint generator 140 inserts the dependencies during block 614 when customizing the configuration(s) of the logical templates (e.g., subsequent to adding logical template(s) and/or application components to the application blueprint); [0043] The virtual infrastructure navigator 108 of FIG. 1 generates the example application blueprint 127 based on the deployed application 102, which may be imported to the example application director 106 to be deployed and/or managed. To generate the application blueprint 127, the example virtual infrastructure navigator 108 of FIG. 1 includes a service analyzer 136, a CU analyzer 138, an application blueprint generator 140, an application definition generator 142, and an application configuration database 144. The example virtual infrastructure navigator 108 of FIG. 1 is in communication with a discovery script repository 146; [0046], The service analyzer 136 of the illustrated example stores identifiers of the VMs 114 included in the application 102 in the application configuration database 144);
map each of the ascertained components to a corresponding target determined from the target information ( Hassine,  see at least [0031] A logical template can be mapped to an actual template in a cloud catalog. Logical templates allow an application blueprint to remain cloud agnostic; [0047] service analyzer 136 may analyze the VMs 114 to facilitate generation of the application definition 148…access and/or execute the discovery script(s) in the discovery script repository 146 to discover properties such as dependencies, node cluster definitions, and/or interfaces to other, unidentified ones of the VMs 114 
analyze a dependency for each of the ascertained components relative to at least one other component of the ascertained components  (Hassine, see at least [0019] dependencies between VMs and/or physical machines, services, and/or other application components in the application; node cluster definitions; load balancing; port configurations; ciphers; custom drivers; and/or limits on simultaneous executing threads; [0047] discover properties such as dependencies, [0060] dependencies between the CUs 114, 154, services, and/or other application components in the application 102; node cluster definitions; load balancing;  [0062]; [0082] The example service analyzer 136 analyzes the selected VM 114 to determine dependencies for the application 102 (block 404). For example, the service analyzer 136 may determine other service(s) and/or VMs 114 on which services operating on the selected VM 114 depend;  [0101]).
and generate, based on the mapping and the analyzed dependency, an integrated output that includes an architecture for an application associated with the project (Hassine, see at least [0102] the example application blueprint generator 140 may generate a separate data structure in the application blueprint 127 that identifies the dependencies between application components in the blueprint 127 …the application blueprint generator 140 inserts the dependencies during block 614 when customizing the configuration(s) of the logical templates (e.g., subsequent to adding logical template(s) and/or application components to the application blueprint). …The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing 
37.  The non-transitory computer readable medium according to claim 36, wherein the instructions to ascertain, based on the received indication of the components from the component list and from the workbench repository, the components from the component list, are further to cause the at least one hardware processor to: ascertain, via a representational state transfer (REST) application programming interface (API), the components from the component list (Hassine, see at least   [0037] As illustrated in FIG. 1, the example cloud computing platform provider 110 may provide multiple deployment environments 112, for example, for development, testing, staging, and/or production of 

38. The non-transitory computer readable medium according to claim 36, wherein the instructions to map each of the ascertained components to the corresponding target determined from the target information are further to cause the at least one hardware processor to: map each of the ascertained components to the corresponding target determined from the target information and to a template ( Hassine,  see at least [0031] A logical template can be mapped to an actual template in a cloud catalog. Logical templates allow an application blueprint to remain cloud agnostic; [0047] service analyzer 136 may analyze the VMs 114 to facilitate generation of the application definition 148…access and/or execute the discovery script(s) in the discovery script repository 146 to discover properties such as dependencies, node cluster definitions, and/or interfaces to other, unidentified ones of the VMs 114 in the application 102. The example service analyzer 136 adds the discovered ones of the VMs 114 to a list of VMs to be analyzed by the CU analyzer 138 and provides any relevant configuration items to the example application definition generator 142. The example application definition generator 142 generates the application definition 148 based on the configurations and/or properties resulting from the configurations; [0048] identify and process relevant configuration items of the physical machines 154 (as described in more detail below) to include representations of the physical machines 154 in an application blueprint for subsequent deployment in the deployment environment 112; [0051], identify configurations of the nodes and generate discovery reports containing the identified configuration information…parses the discovery reports to identify the CUs 114, 154 implementing the application 
Per claims 39 and 40, they are the medium versions of claims 21 and 23, respectively, and is rejected for the same reasons set forth in connection with the rejection of claims 21 and 23 above. 
	 				Examiner’s Note
.
Response to Arguments
Applicant's arguments filed on 11/6/2020 have been fully considered but they are not persuasive. 
The applicant states that a terminal disclaimer is concurrently filed with respect to U.S. Patent No. 10/606,586, however, no terminal disclaimer has been received in the instant application.  Therefore, the double patenting rejection has been maintained.
	Per claim 21, The applicant states that Hassine in view of Hutzel and further in view of Badawy does not teach or suggest "a mapper, executed by the at least one hardware processor, to map each of the ascertained components to a corresponding target determined from the target information and to a template based on an installation path identified in a configuration file associated with the project" as recited in claim 21, as amended.  The cited paragraphs of Hassine do not teach or suggest any type of mapping of ascertained components to a corresponding target, where a target is allegedly a computing unit (CU) as described in paragraph [0096] of Hassine.  Therefore, Hassine in view of Hutzel and further in view of Badawy does not teach or suggest "a mapper, executed by the at least one hardware processor, to map each of the ascertained components to a corresponding target determined from the target information and to a template based on an installation path identified in a configuration 
In response, in the Hassine reference, the templates comprise application components and associated properties for the CU selected for implementation based on the identified properties and configurations where the application blueprint is generated based on the properties of the selected CU (see at least [0031]; [0047]; more details at [0096]; [0100]).  Therefore, the components are mapped to the selected CU.  Specifically, the steps of identifying the application properties based on based on the configurations of a CU and selecting templates to implement the selected CU and customizing the properties for the selected CU to generate an application blueprint and setting the installation path value to cause the installation scripts to use the value to specify the installation path to install an application service package for CUs (see at least [0033]) are the mapping processes.  The selection of the templates and the blueprint generation are for the selected CU and mapping between the templates and CU is indicated by the selection and the application service package (files) is installed based on the specified installation path for the service installation. Hence, as Hassine teaches the mapping step, Hassine also teaches an integrated output generator, executed by the at least one hardware processor, to generate, based on the mapping of each of the ascertained components to the corresponding target determined from the target information and to the template, and the analyzed dependency, an integrated output that includes an (Hassine, see at least [0102] ;  [0021] within an application definition, automatically identifying a property for the first CU, and generating an application blueprint based on the property of the first CU; [0040] The example blueprint 126 of FIG. 1 may be assembled from items (e.g., templates) from a catalog 130, which is a listing of available virtual computing resources (e.g., VMs, networking, storage) that may be provisioned from the cloud computing platform provider 110 and available application components (e.g., software services, scripts, code components, application-specific packages) that may be installed on the provisioned virtual computing resources …  dependencies between application components;  [0059] populates the blueprint 126 with the selected template(s). The application blueprint generator 140 then determines customized properties based on the discovered configuration items of the CU 114, 154 (e.g., configuration items stored in the application configuration database 144 by the CU analyzer 138) and applies the same and/or corresponding customized properties to the respective application components (e.g., logical templates) in the blueprint 126. When the application components (e.g., logical templates) have been customized by the example application blueprint generator 140; [0080]).
Per claim 31, the applicant states that the cited paragraphs of Hassine do not teach or suggest any type of mapping of ascertained components to a corresponding target determined from target information and based on target type, where a target is allegedly a computing unit (CU) as described in paragraph [0096] of Hassine. Therefore, Hassine in view of Hutzel and further in view of Badawy does not teach or suggest "mapping, by a mapper that is executed by the at least one hardware processor, each of the ascertained components to a corresponding target determined from the target information and based on target type by attaching, based on an installation path, a file associated with an ascertained component of the ascertained components to the corresponding target" as recited in claim 31. 
parameters on a script and run various configurations such as setting an installation path property value causes installation scripts to use the property to specify the path to use to install a service during an application deployment process ([0033]). The CUs can be VMs, physical machines etc., and their properties including the types (e.g. whether they are VMs, physical machines) are identified for obtaining relevant configuration items ([0047]; [0048]).  Hassine states that the CU analyzer identifies and stores the types and versions of the CUs so that CU analyzer loads a discovery script based on the type or function of the selected VM or physical machine ([0047],[0051], types of locations on the CUS…particular types or classes of configuration settings exist on  the CU…to identify the CUs; [0059],  see more details at [0091]; [0096], type…of the example CU).  As Hassine teaches that the templates components and selected CU are mapped based on the CU type by attaching the service file for the CU for installation based on the installation path specified, Hassine teaches the mapping step based on the target type.
   Per claim 25, the applicant states that other than this general mention of configuration variables, Hassine in view of Hutzel and further in view of Badawy does not teach or suggest "attaching, based on the installation path, a file associated with an ascertained component to the corresponding target" as recited in claim 25. For at least the foregoing reasons, the Office Action has failed to establish that claim 25 is prima facie obvious in view of the combined disclosures contained in Hassine in view of Hutzel and further in view of Badawy, as proposed by the Examiner.  25 
 (see at least [0031]; [0033]; [0047]; more details at [0096]; [0100]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20030028589 is related to mapping module accessing a destination property file to retrieve a destination path name corresponding to each retrieved property name and applying the destination path name to the corresponding application component of an application to subsequently install each respective application component to a destination file storage location defined by the corresponding destination path name; 
US 20090319993 is related generalized and extensible software architecture representation;
US 20060294526 is related to generating service frameworks;
US 20060168557 is related to creating model-based software architecture elements and integrated change management;
US 20150227354 is related to installation packaging and patch recorded in an installation configuration file to generate a software installation package with a uniform installation path and project version number;
US 20170255483 is related to template based software scans including attributes associated with a product such as installation paths;
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/INSUN KANG/Primary Examiner, Art Unit 2193